           Case 5:20-mj-00033-JLT Document 10 Filed 01/12/21 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     )   Case No.: 5:20-mj-00033-JLT
                                                   )
12                 Plaintiff,                      )   ORDER DISMISSING CHARGES; ORDER TO
                                                   )   TRANSFER DEFENDANT BLANE LEE SMITH
13          v.                                     )   TO THE BUREAU OF PRISONS
                                                   )
14   BLANE LEE SMITH,
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17          On December 3, 2020, in open court, the government moved to dismiss all charges brought

18   against defendant Blane Lee Smith in this action. The Court granted the motion and the defendant

19   remained detained as previously ordered and sentenced. Accordingly, the Court ORDERS that

20   defendant Blane Lee Smith SHALL be returned to the Bureau of Prisons to complete his sentence as

21   imposed by the District of Colorado.

22
23   IT IS SO ORDERED.

24      Dated:    January 11, 2021                           /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                       1
